Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities:  
	Claim 1 discloses “the same cache”, however, it is suggested to be changed to “same cache”.
	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, and 5-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10, 877,808, hereinafter Aberg, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

application and the instant application are claiming common subject matter, as follows:
Regarding claims 1,
Claim 1 of Instant application
Claim 1 of Aberg
A method for scheduling a task from a plurality of tasks to a processor core of a cluster of processor cores, the processor cores sharing caches, the method being performed by a controller, the method comprising: 
determining group-wise task relationships between the plurality of tasks based on duration of cache misses resulting from running groups of the plurality of tasks on processor cores sharing the same cache; and
scheduling the task to one of the processor cores based on the group-wise task relationships of the task.

A method for scheduling a task from a plurality of tasks to a processor core of a cluster of processor cores, the processor cores sharing caches, the method being performed by a controller, the method comprising: 
determining group-wise task relationships between the plurality of tasks based on duration of cache misses resulting from running groups of the plurality of tasks on processor cores sharing the same cache; and
scheduling the task to one of the processor cores based on the group-wise task relationships of the task; 
wherein each group-wise task relationship is based on individual task relationships and each individual task relationship is based on a ratio between the duration (tc1−tc0) of cache misses and total duration (t1−t0) of running one of the plurality of tasks.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of instant application merely broadens the scope of the claim 1 of Aberg by eliminating the elements and their functions of the claims as set forth above.

Claims 2, 3, 5-15 of instant application is identical/similar with claims 2-14 of Aberg.
Claims 16 and 17 of instant application are rejected on the ground of nonstatutory double patenting over claims 15 and 16 of Aberg based on the similar reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-10, and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2017/0024316, hereinafter Park).

Regarding claim 1, Park discloses 
A method for scheduling a task from a plurality of tasks to a processor core of a cluster of processor cores, the processor cores sharing caches, the method being performed by a controller (Fig. 1), the method comprising: 
determining group-wise task relationships between the plurality of tasks (paragraph [0024]: Based on the input data 202 and 204, the scheduler 140 accurately schedules tasks and determines based on per-task CPU loading and cache demand whether performance may be improved by migrating the task to another processor core or cluster) based on duration of cache misses resulting from running groups of the plurality of tasks on processor cores sharing the same cache (paragraph [0039]: task j may be reallocated (migrated) to CPU 2 because of any reasons in the scheduler (e.g., CPU 1 experiencing a higher temperature). While task j runs in CPU 2, the cache miss ration for task j may be calculated based on readings from the shared cache miss counter for CPU 2 instead of that for CPU 1); and 
scheduling the task to one of the processor cores based on the group-wise task relationships of the task (paragraph [0039]: the overall cache miss trend may be accumulated based on the counter reading of CPU 1 (a time duration from 701 to 703), CPU 2 (a time duration from 705 to 707), CPU 3 (a time duration from 709 to 711), and CPU 4 (a time duration from 730 to 732). The overall cache miss ratio calculated for task j may be used as an input to a scheduling decision (e.g., cache demand data 204 in FIG. 2, block 604 in FIG. 6, task types 2, 3, and 4 in FIG. 5)).
Regarding claim 16 referring to claim 1, Park discloses A controller configured for scheduling a task from a plurality of tasks to a processor core of a cluster of processor cores, the processor cores sharing caches, the controller comprising processing circuitry, the processing circuitry being configured to cause the controller to: ... (Fig. 1, 2, and 4).
Regarding claim 17 referring to claim 1, Park discloses A controller configured for scheduling a task from a plurality of tasks to a processor core of a cluster of processor cores, the processor cores sharing caches, the controller comprising: processing circuitry; and a storage medium storing instructions that, when executed by the processing circuitry, cause the controller to: ... (Fig. 1, 2, and 4; paragraph [0051]: If implemented in software, the functions may be stored on or transmitted as one or more instructions or code on a computer-readable medium).

Regarding claim 2, Park discloses 
wherein the task is scheduled to the processor core corresponding to the group-wise task relationship of the task (paragraph [0024]: Based on the input data  with minimum value (paragraph [0025]: a first threshold (threshold #1) may define a threshold related to processor workload data 202, and a second threshold (threshold #2) may define a threshold related to cache demand data 204).

Regarding claim 3, Park discloses 
wherein each group-wise task relationship is based on averaged individual task relationships (paragraph [0022]: Processor clusters 102, 104, and 106 may have independent shared cache memory used by the corresponding processors in the cluster to reduce the average time to access data from a main memory 144; paragraph [0023]: the task migration component 150 is configured to determine task migration by monitoring the workload of the cluster processor(s) (processor workload profiler 152) and the cache demand of each shared cache (cache demand profiler 154)).

Regarding claim 7, Park discloses 
wherein group-wise task relationships for all tasks using a same one of the caches are updated every time one of the individual task relationships of the same one of the caches is updated (paragraph [0022]: Processor clusters 102, 104, and 106 may have independent shared cache memory used by the corresponding processors in the cluster to reduce the average time to access data from a main memory 144; paragraph [0039]: task j may be reallocated (migrated) to CPU 2 because 

Regarding claim 8, Park discloses 
wherein there are as many individual task relationships per group-wise task relationship as there are processor cores per group-wise task relationship (paragraph [0025]: As illustrated in FIG. 3, the scheduler 140 may access and manage a table 300 that defines a plurality of predefined or configurable thresholds for controlling per-task migration. It should be appreciated that the data contained in table 300 may comprise input data 202 and 204 and output data 302 for each task (i.e., per task). In the embodiment of FIG. 3, a first threshold (threshold #1) may define a threshold related to processor workload data 202, and a second threshold (threshold #2) may define a threshold related to cache demand data 204).

Regarding claim 9, Park discloses 
wherein there are as many group-wise task relationships as there are caches (paragraph [0022]: the processor cluster 102 comprises a shared cache 112 dedicated to CPUs 108 and 110. Processor cluster 104 comprises a shared cache 118 dedicated to CPUs 114 and 116, and processor cluster 106 comprises a shared cache 124 dedicated to GPUs 120 and 122; paragraph [0025]: As illustrated in FIG. 3, the scheduler 140 may access and manage a table 300 that defines a plurality of predefined or configurable thresholds for controlling per-task migration. It should be 

Regarding claim 10, Park discloses 
wherein all caches are shared by equally as many of the processor cores (paragraph [0022]: the processor cluster 102 comprises a shared cache 112 dedicated to CPUs 108 and 110. Processor cluster 104 comprises a shared cache 118 dedicated to CPUs 114 and 116, and processor cluster 106 comprises a shared cache 124 dedicated to GPUs 120 and 122).

Regarding claim 13, Park discloses 
wherein the tasks are software threads (paragraph [0019]: a component may be, but is not limited to being, a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and/or a computer. By way of illustration, both an application running on a computing device and the computing device may be a component. One or more components may reside within a process and/or thread of execution, and a component may be localized on one computer and/or distributed between two or more computers).

Regarding claim 14, Park discloses 
wherein the cluster of processor cores is part of one single digital signal processor (paragraph [0026]: 2. Processor core 402 comprises CPU 108, an independent cache 406, and a dedicated cache miss counter 408 for the CPU 108. Processor core 404 comprises CPU 110, an independent cache 410, and a dedicated cache miss counter 412 for CPU 110).

Regarding claim 15, Park discloses 
wherein the cluster of processor cores is part of a cloud computing system (paragraph [0021]: the processor clusters 102 and 104 may comprise a “big.LITTLE” heterogeneous architecture, as described above, in which the processor cluster 102 comprises a Little cluster and the processor cluster 104 comprises a Big cluster. The Little processor cluster 102 comprises a plurality of central processing unit (CPU) cores 108 and 110, which are relatively slower and consume less power than the CPU cores 114 and 116 in the Big processor cluster 104).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0024316, hereinafter Park) in view of Sharp et al. (US 2014/0040593, hereinafter Sharp).

Regarding claim 11, Park does not disclose wherein the caches are shared by unequally as many of the processor cores. Sharp discloses wherein the caches are shared by unequally as many of the processor cores .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0024316, hereinafter Park) in view of Mital. (US 2012/0230341, hereinafter Mital).

Regarding claim 12, Park does not disclose wherein the tasks are run-to-completion tasks. Mital discloses wherein the tasks are run-to-completion tasks (paragraph [0014]: multithreading is used to provide a run-to-completion model for software running on one or more control processors with calls to the acceleration engines embedded in the software). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Park by to providing a run-to-completion model for software running on one or more control processors with calls to the acceleration engines embedded in the software of Mital. The motivation would have been not to switch between threads without degraded performance when (Mital paragraph [0014]).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 

/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        3/8/2022